              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 KEVON E. HOUSTON,

                      Plaintiff,
 v.                                                 Case No. 19-CV-225-JPS-JPS

 SHAWANO COUNTY POLICE
 DEPARTMENT,                                                       ORDER

                      Defendant.


1.     INTRODUCTION

       Plaintiff Kevon E. Houston, a pro se inmate at Kettle Moraine

Correctional Institution, filed a complaint under 42 U.S.C. § 1983 alleging

that Defendant violated his constitutional rights by taking his DNA without

his consent. This matter is before the court on Plaintiff’s motion to proceed

without prepaying the civil case filing fee, (Docket #2), and for screening of

his complaint, (Docket #1). This case was assigned to U.S. Magistrate Judge

William E. Duffin; however, because not all parties have had the

opportunity to consent to magistrate judge jurisdiction, the case was

randomly referred to a U.S. District Court judge to resolve Plaintiff’s motion

and screen his complaint.

2.     MOTION TO PROCEED WITHOUT PREPAYMENT OF THE
       FILING FEE

       The Prison Litigation Reform Act gives courts discretion to allow

prisoners to proceed with their lawsuits without prepaying the $350 filing

fee, as long as they comply with certain requirements. 28 U.S.C.

§ 1915. One of those requirements is that the prisoner pay an initial partial

filing fee. On February 13, 2019, Magistrate Duffin ordered Plaintiff to pay
an initial partial filing fee of $13.49. (Docket #5). Plaintiff paid the fee on

March 12, 2019. As such, the Court will grant his motion. Plaintiff will be

required to pay the remainder of the filing fee over time in the manner

described at the end of this Order.

3.     SCREENING OF THE COMPLAINT

       3.1    Applicable Standards

       The Court is required to screen complaints brought by prisoners

seeking relief against a governmental entity or an officer or employee of a

governmental entity. 28 U.S.C. § 1915A(a). The court must dismiss a

complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from

such relief. 28 U.S.C. § 1915A(b).

       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900

(7th Cir. 1997). The court may, therefore, dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

a plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). To state a

claim, a complaint must contain sufficient factual matter, accepted as true,

“that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)


                                  Page 2 of 6
(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that: 1) he was deprived of a right secured by the Constitution or laws

of the United States; and 2) the deprivation was visited upon him by a

person or persons acting under color of state law. Buchanan-Moore v. Cty. of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of N. Fond

du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446 U.S.

635, 640 (1980). The court is obliged to give a plaintiff’s pro se allegations,

“however inartfully pleaded,” a liberal construction. See Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       3.2    Allegations in the Complaint

       Plaintiff alleges that, while he was being booked at the Shawano

County Jail (the “Jail”), Officer Keith Sorlie (“Sorlie”) of the Defendant

police department asked him to sign a permission slip allowing Sorlie to

obtain DNA from Plaintiff’s hands and mouth. (Docket #1 at 2). State

Trooper Heinz (“Heinz”) had already signed the DNA permission slip as a

witness. Id. Although he refused to sign the permission slip, Plaintiff states

that his DNA was taken anyway. Id. at 2–3. He asserts that this was a

violation of his rights and seeks injunctive relief and compensatory and

punitive damages. Id. at 4.

       3.3    Analysis

       Before addressing Plaintiff’s substantive claim, the Court notes that

he cannot sue the Defendant Shawano County Police Department under 42

U.S.C. § 1983. Section 1983 allows a plaintiff to sue a “person” who, acting


                                  Page 3 of 6
under color of law, violates his constitutional rights. Defendant is not a

person, and so it is not an individual subject to suit under Section 1983.

Andreola v. Wisconsin, 211 F. App’x 495, 497 (7th Cir. 2006) (citing Will v.

Mich. Dept. of State Police, 491 U.S. 58, 71 (1989)); 42 U.S.C. § 1983. Therefore,

Plaintiff will not be allowed to proceed with a claim against the Defendant

Shawano County Police Department.

       Even if Plaintiff had properly named an individual defendant, such

as Sorlie or Heinz, the claim he asserts is frivolous. Wisconsin Statutes

Section 165.84 provides, in pertinent part, that

              [s]ubject to rules promulgated by the
              department of justice under s. 165.76(4), all
              persons in charge of law enforcement and tribal
              law enforcement agencies shall obtain, when
              the individual’s fingerprints or other
              identifying data are obtained, a biological
              specimen for deoxyribonucleic acid analysis
              from each individual arrested for a violent
              crime and each individual taken into custody
              for a juvenile offense that would be a violent
              crime if committed by an adult in this state.

Wis. Stat. § 165.84(7)(ah). The statute also defines what constitutes a violent

crime by listing, among other things, over sixty felonies. Wis. Stat.

§ 165.84(7) (ab)(1-2).

       A review of the Wisconsin Circuit Court Access Program shows that

Plaintiff was arrested on January 27, 2018, and charged with first degree

reckless    injury,      first   degree   recklessly     endangering      safety,

manufacturing/delivering cocaine, and possession of a firearm by a

convicted out-of-state felon. See State of Wisconsin v. Kevon E. Houston,

Shawano County Circuit Court Case No. 2018-CF-38, available at:

https://wcca.wicourts.gov (last visited March 21, 2018). These crimes are


                                   Page 4 of 6
among the violent crimes listed in Section 165.84(7) that require the

gathering of the suspect’s DNA. Thus, the officers complied with the law

when they obtained Plaintiff’s DNA.

       Further, in Maryland v. King, 569 U.S. 435 (2013), the Supreme Court

found that securing DNA from a criminal defendant’s mouth using a buccal

swab did not offend the defendant’s expectations of privacy after his valid

arrest supported by probable cause as required under Maryland law. The

Court held that the taking of DNA after officers “make an arrest supported

by probable cause to hold [a suspect] for a serious offense and they bring

the suspect to the station to be detained in custody . . . is, like fingerprinting

and photographing, a legitimate police booking procedure that is

reasonable under the Fourth Amendment.” Id.

4.     CONCLUSION

       In light of the foregoing, Plaintiff has not provided any arguable

basis for relief founded on rational argument in law or fact to support his

claims. See House v. Belford, 956 F.2d 711, 720 (7th Cir. 1992) (quoting

Williams v. Faulkner, 837 F.2d 304, 308 (7th Cir. 1988), aff'd sub nom. Neitzke

v. Williams, 490 U.S. 319 (1989)). As a result, the court will dismiss this case

as frivolous.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (Docket #2) is GRANTED;

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1)

as frivolous;

       IT IS FURTHER ORDERED that the Clerk of Court document that

Plaintiff has incurred a “strike” under 28 U.S.C. § 1915(g);


                                   Page 5 of 6
       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the balance of the

filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to his trust account and forwarding payments to the Clerk of Court

each time the amount in the account exceeds $10 in accordance with 28

U.S.C. § 1915(b)(2). The payments shall be clearly identified by the case

name and number assigned to this action. If Plaintiff is transferred to

another institution, county, state, or federal, the transferring institution

shall forward a copy of this Order along with his remaining balance to the

receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to

Corey F. Finkelmeyer, Assistant Attorney General, Wisconsin Department

of Justice, P.O. Box 7857, Madison, Wisconsin 53707-7857; and

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 25th day of March, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 6 of 6
